On Application for Rehearing.
En Banc.
PER CURIAM.
Defendants-appellees’ application for rehearing directed attention to our reference to the 1905 survey, wherein we noted that Mr. Brown did not object to the surveyor including the subject property as belonging to another party. We were under the mistaken impression that Mr. Brown was then the owner of the property which his heirs now claim is the property which is the subject of this dispute. As a result of the application for rehearing, we note that the 1905 survey was completed a few weeks prior to the time that Mr. Brown acquired title.
While this basis for our conclusion was erroneous, we are convinced as was the trial judge, that defendant failed to establish any record title to the disputed tract.
In our opinion we did not mention defendants’ failure to produce tax records. The record was returned for the inclusion of these exhibits which were not furnished.
Rehearing denied.